Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a first electrode and a second electrode configured to preheat a welding wire via electric arc preheating.” Based on the claim language, it is not clear how the electrodes are to be configured in order to perform the preheating. Limitations from the specification are not to be read into the claims. It is not clear how the electrode must be configured in order to meet the limitations of the claim.

The term "generally" in claim 2 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of It is not clear how close to “between” the electrodes the welding wire must be fed in order to meet the limitations of the claim.

Claim 3 recites the limitation "an electric arc" in line 1.  There is insufficient antecedent basis for this limitation in the claim. “Electric arc preheating” is already claimed in claim 1. If this is not considered to be an antecedent basis issue then the term “Electric arc preheating” must be considered to be deficient as it would not define the preheating comprising an electric arc. It would not be clear what is meant by “electric arc preheating” or what it would include. 
	It is also unclear how the welding wire would be preheated if the arc is between the first and second electrodes and not the welding wire. 

Claim 8 recites “a first region” but fails to specify any limitations of the region. 

Claim 9 recites the limitation "shielding gas" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the same gas from the first region as recited in claim 8. 

Claim 11 recites “a first electrode and a second electrode configured to preheat a welding wire via electric arc preheating.” Based on the claim language, it is not clear how the electrodes are to be configured in order to perform the preheating. Limitations from the specification are not to be read into the claims. It is not clear how the electrode must be configured in order to meet the limitations of the claim.

The term "generally" in claim 12 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the It is not clear how close to “between” the electrodes the welding wire must be fed in order to meet the limitations of the claim.

Claim 13 recites the limitation "an electric arc" in line 1.  There is insufficient antecedent basis for this limitation in the claim. “Electric arc preheating” is already claimed in claim 1. If this is not considered to be an antecedent basis issue then the term “Electric arc preheating” must be considered to be deficient as it would not define the preheating comprising an electric arc. It would not be clear what is meant by “electric arc preheating” or what it would include. 
	It is also unclear how the welding wire would be preheated if the arc is between the first and second electrodes and not the welding wire. 

Claim 15 recites “the first region” but fails to specify any limitations of the region. It is not clear where the first region begins or end. No boundaries are claimed.

Claim 16 recites “a first electrode and a second electrode configured to preheat a welding wire via electric arc preheating.” Based on the claim language, it is not clear how the electrodes are to be configured in order to perform the preheating. Limitations from the specification are not to be read into the claims. It is not clear how the electrode must be configured in order to meet the limitations of the claim.




Claim Interpretation
In claims 1, 11, 16 it should be noted that as no parameters are claimed for “preheating” it is not clear how much weight should be given to this term. There is also no welding process or step claimed to further distinguish the preheating from actual welding. 

Claim 1 recites “configured to preheat welding wire”. The welding wire is not positively recited. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (CN 108581156).

Han discloses regarding claim 1, a first electrode 13 and a second electrode (not labeled) are configured to preheat welding wire 4, via electric arc preheating. (An arc is formed between a welding wire and two tungsten electrodes. See Page 3 at step 3. The current is adjusted to change the heating of the wire. As the wire or filament 4 is heated before welding takes place, it is considered to be preheated by the two tungsten electrode.) Regarding claim 2, Fig 1 shows the electrodes being offset circumferentially as they are on different sides of the circumference of the nozzle. The wire 4 is fed between the electrodes.
Regarding claim 3, the arc is formed between a welding wire and two tungsten electrodes and is therefore between the two tungsten electrodes. See Page 3 at step 3. Regarding claim 4, as the arc is 

Han discloses regarding claim 11, a power source 1, a first electrode 13 and a second electrode (not labeled) connected to the power source 1 and, are configured to preheat welding wire 4, via electric arc preheating. (An arc is formed between a welding wire and two tungsten electrodes. See Page 3 at step 3. The current is adjusted to change the heating of the wire. As the wire or filament 4 is heated before welding takes place, it is considered to be preheated by the two tungsten electrode.) Regarding claim 12, Fig 1 shows the electrodes being offset circumferentially as they are on different sides of the circumference of the nozzle. The wire 4 is fed between the electrodes. Regarding claim 13, the arc is formed between a welding wire and two tungsten electrodes and is therefore between the two tungsten electrodes. See Page 3 at step 3. As the arc is formed between three points, first electrode, second electrode and the wire, there would be a first arc and a second arc between both electrodes and the wire. Regarding claim 15, an argon gas is supplied in a region. The wire guide is shown in the figure and a nozzle 6 is configured to diffuse gas around the welding wire the arc is being applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (CN 108581156) in view of Huang et al (CN 102000903).

The teachings of Han have been discussed above. Han seems to disclose a DC power supply. Han fails to disclose the alternating current, positive polarity and/or the second power supply. 

Huang discloses regarding claim 4 and 14, the power supply may be a DC or and AC power supply. See Paragraph 2, Line 6, on Page 4. It would have been obvious to adapt Han in view of Huang to provide the AC power supply as Huang discloses DC and AC power supplies are obvious variants depending on the application. 



Han discloses regarding claim 16, a power source 1, a first electrode 13 and a second electrode (not labeled) connected to the power source 1 and, are configured to preheat welding wire 4, via electric arc preheating. (An arc is formed between a welding wire and two tungsten electrodes. See Page 3 at step 3. The current is adjusted to change the heating of the wire. As the wire or filament 4 is heated before welding takes place, it is considered to be preheated by the two tungsten electrode.) Han fails to the second power supply. Huang discloses each TIG electrode being connected to a separate power supply each with a positive polarity. It would have been obvious to adapt Han in view of Huang to provide the positive polarity and the second power supply for independently controlling the current to each electrode and the positive polarity for controlling the arc during heating. Regarding claim 17, the arc is formed between a welding wire and two tungsten electrodes and is therefore between the two tungsten electrodes. See Page 3 at step 3. As the arc is formed between three points, first electrode, second electrode and the wire, there would be a first arc and a second arc between both electrodes and the wire. Regarding claim 18, the contact tip 5 is shown as being connected to the power supply. Regarding claim 19, Han discloses a direct current being used with the secondary power supply being discussed in claim 16 above. Regarding claim 20, an argon gas is supplied in a region. The wire guide is shown in the figure and a nozzle 6 is configured to diffuse gas around the welding wire the arc is being applied.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


12/3/2021